Citation Nr: 0632399	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-23 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
rating decision of August 28, 2000 which granted service 
connection for tinnitus with an evaluation of 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from October 1946 to November 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.


FINDING OF FACT

The decision of August 28, 2000, which granted service 
connection for tinnitus with an evaluation of 10 percent 
disabling, was in accordance with the existing law and 
regulations.


CONCLUSIONS OF LAW

1.  The rating decision of August 2000, which granted service 
connection for tinnitus with an evaluation of 10 percent 
disabling, does not contain clear and unmistakable error.  38 
C.F.R. § 3.105(a) (2005).

2.  The parties have not raised a valid allegation of CUE.  
38 C.F.R. § 3.105 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the VCAA is not applicable to claims alleging clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 
(2001).
Under the applicable law and regulations, previous 
determinations that are final and binding, including 
decisions regarding service connection, will be accepted as 
being correct in the absence of clear and unmistakable error.  
See 38 C.F.R. § 3.105(a).

"Clear and unmistakable error" is the kind of error, of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  An asserted failure to evaluate and interpret 
correctly the evidence is not clear and unmistakable error.  
See Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).

There is "clear and unmistakable error" when either the 
correct facts, as they were known at the time, were not 
before the adjudicator or where the statutory or regulatory 
provisions extant at that time were incorrectly applied.  A 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  See Russell v. Principi, 3 Vet. 
App. 310, 313-314 (1992).  Subsequently developed evidence is 
not applicable.  See Porter v. Brown, 5 Vet. App. 233, 235- 
236 (1993).

In the present case, the veteran contends that there is clear 
and unmistakable error in the August 2000 rating decision 
which granted service connection for tinnitus with an 
evaluation of 10 percent disabling.  He argues that the law 
as it existed at the time allowed for separate evaluations 
for each ear and therefore he is entitled to separate 
10 percent evaluations for each ear.  In a rating decision of 
March 2003, the RO found that there was no clear and 
unmistakable error in the evaluation of tinnitus.  The 
veteran appealed that decision to the Board.

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U. S. 
Court of Appeals for Veterans Claims (Court or Veterans 
Court) reversed a Board decision that found that, under pre-
June 2003 regulations, no more than a single 10-percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d. 1344 
(Fed. Cir. 2006).  Citing Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id, slip op. 
at 9-10.  Finding that there was a lack of evidence in the 
record suggesting that VA's interpretation of Diagnostic Code 
6260 was plainly erroneous or inconsistent with the 
regulations, the Federal Circuit concluded that the Court 
erred in not deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.   

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes separate evaluations of 10 percent for tinnitus for 
each ear.  The maximum schedular rating available for 
tinnitus is a single 10 percent.  38 C.F.R. §4.87, Diagnostic 
Code 6260.  The Board finds that the RO correctly applied the 
governing legal authority in effect at the time of the August 
2000 RO decision.  

The rating decision of August 2000 shows that the RO 
interpreted the applicable laws and regulation correctly.  
The veteran has argued, through his representative, that the 
regulation should be interpreted differently.  In essence, 
the veteran's argument boils down to a disagreement with the 
interpretation of the applicable regulation which is no more 
than a difference of opinion.  This is not a valid assertion 
of clear and unmistakable error. 

Accordingly, the appeal is dismissed without prejudice.


ORDER

The appeal is dismissed without prejudice.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


